                      Case 20-15173-RAM        Doc 94      Filed 06/23/20     Page 1 of 1
Form CGFCRD3V (5/21/2020)

                                 United States Bankruptcy Court
                                       Southern District of Florida
                                         www.flsb.uscourts.gov
                                                                                   Case Number: 20−15173−RAM
                                                                                   Chapter: 11

In re:
Midtown Campus Properties, LLC
782 NW 42nd Ave.
Suite 550
Miami, FL 33126

EIN: 47−3672213


                                         NOTICE OF HEARING


NOTICE IS HEREBY GIVEN that a hearing will be held on July 8, 2020 at 10:00 AM
by VIDEO CONFERENCE.

**IMPORTANT** The hearing scheduled by this notice will take place only by video conference. DO NOT
GO TO THE COURTHOUSE. Attorneys must advise their clients not to appear at the courthouse. To
participate in the hearing by video conference please refer to the instructions under the name of the
presiding Judge on the Court's web site, www.flsb.uscourts.gov.

At the hearing, the Court will consider the following:

[93] Expedited Application to Employ Ordinary Course Professionals Utilized in the Ordinary
Course of Business Effective as of May 8, 2020 [NO Affidavit Attached] Filed by Debtor Midtown
Campus Properties, LLC

To register for the video conference, CLICK HERE or manually enter the following registration link in a
browser:

https://us02web.zoom.us/meeting/register/tZYod−qqpzgsHtNN−XZ8O5jo6hRwuvyiftOz

THE MOVANT, OR MOVANT'S COUNSEL IF REPRESENTED BY AN ATTORNEY, MUST SERVE A
COPY OF THIS NOTICE OF HEARING and, unless previously served, the above−described document(s)
on all required parties within the time frame required by the Federal Rules of Bankruptcy Procedure, Local
Rules, and orders of the Court, and MUST FILE A CERTIFICATE OF SERVICE as required under Local
Rules 2002−1(F) and 9073−1(B). Any party who fails to properly serve any pleading or other paper may be
denied the opportunity to be heard thereon.

PLEASE NOTE: No person may record the proceedings from any location by any means. The audio
recording maintained by the Court will be the sole basis for creation of a transcript that constitutes the
official record of the hearing. Although conducted using video conferencing technology, the hearing is a
court proceeding. The formalities of the courtroom must be observed. All participants must dress
appropriately, exercise civility, and otherwise conduct themselves in a manner consistent with the dignity of
the Court.

Dated: 6/23/20                                           CLERK OF COURT
                                                         By: Jacqueline Antillon
                                                         Courtroom Deputy
